         Case 1:19-cr-00291-LAP Document 231 Filed 02/24/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 19-CR-291 (LAP)

SOLOMON ABUREKHANLEN,                                    ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Aburekhanlen’s letter of

February 3, 2021.       (See dkt. no. 230.)     Counsel of record

Archibong Mendie Archibong shall provide the Court with a

response no later than March 3, 2021.

SO ORDERED.

Dated:       February 24, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
